DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on November 14, 2019.  Claims 1 – 16 are pending and examined below.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. § 119(a)-(d), which papers have been placed of record in the file.

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in The Republic of Korea on July 01, 2019.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 9 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2020/0346666 A1 to WRAY et al. (herein after "Wray").

As to Claim 1,
Wray discloses a lane change control device of an autonomous vehicle, (see at least Figs. 4 – 6, and ¶0096, ¶0099 - ¶0100, and ¶0183 - ¶0216.  In particular, see Fig. 4, autonomous vehicle operational management controller 4100 applies control signal information to perform lane change from lane change module 4430 with feedback being informed by learning monitor 4200.

    PNG
    media_image1.png
    811
    594
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    778
    596
    media_image2.png
    Greyscale

See Fig. 5, learning monitor 5200 in correspondence with identifying the environment (5110) of the autonomous vehicle, generates a lane change action (5330), and executes the lane change action (5160).  See ¶0096, “the autonomous vehicle may be traversing a portion of the vehicle transportation network at a defined velocity, a lane change may be identified for the autonomous vehicle, and controlling the autonomous vehicle in accordance with a 'proceed' vehicle control action may include controlling the comprising: 
a learning device configured to learn an environment in which the autonomous vehicle is able to make a lane change (see at least Figs. 4 – 6, ¶0096, ¶0099 - ¶0107, and ¶0112.  In particular, see ¶0100 - ¶0104. “The autonomous vehicle operational management controller 4100 may receive, identify, or otherwise access, operational environment information representing an operational environment for the autonomous vehicle, such as a current operational environment or an expected operational environment, or one or more aspects thereof… One or more distinct vehicle operational scenarios may be monitored by a respective operational environment monitor 4300… An operational environment monitor 4300 may output the information representing the one or more aspects of the operational environment to one or more elements of the autonomous vehicle operational management system 4000, such as the learning monitor 4200.” See ¶0112, “vehicle operational management controller 4100 may utilize a machine learning algorithm to determine a vehicle control action based on two or more differing candidate vehicle control actions”); and 
a controller configured to control the lane change of the autonomous vehicle, based on a learned result of the learning device.  (See at least Fig. 4, ¶0096, ¶0111, and ¶0178 - ¶0179.  In particular, see ¶0096, “the autonomous vehicle may be traversing a portion of the vehicle transportation network at a defined velocity, a lane change may be identified for the autonomous vehicle, and controlling the autonomous vehicle in accordance with a 'proceed' vehicle control action may include 

As to Claim 9,
Wray discloses a lane change control method for an autonomous vehicle, (see at least Figs. 4 – 6, and ¶0096, ¶0099 - ¶0100, and ¶0183 - ¶0216.  In particular, see Fig. 4, autonomous vehicle operational management controller 4100 applies control signal information to perform lane change from lane change module 4430 with feedback being informed by learning monitor 4200.  See Fig. 5, learning monitor 5200 in correspondence with identifying the environment (5110) of the autonomous vehicle, generates a lane change action (5330), and executes the lane change action (5160).  See ¶0096, “the autonomous vehicle may be traversing a portion of the vehicle transportation network at a defined velocity, a lane change may be identified for the autonomous vehicle, and controlling the autonomous vehicle in accordance with a 'proceed' vehicle control action may include controlling the autonomous vehicle to perform a sequence of trajectory adjustments in accordance with defined lane change parameters such that the autonomous vehicle performs the identified lane change operation”) comprising: 
learning, by a learning device, an environment in which the autonomous vehicle is able to make a lane change (see at least Figs. 4 – 6, ¶0096, ¶0099 - ¶0107, and ¶0112.  In particular, see ¶0100 - ¶0104. “The autonomous vehicle operational management controller 4100 may receive, identify, or otherwise access, operational ; and
controlling, by a controller, the lane change of the autonomous vehicle based on a learned result of the learning device.  (See at least Fig. 4, ¶0096, ¶0111, and ¶0178 - ¶0179.  In particular, see ¶0096, “the autonomous vehicle may be traversing a portion of the vehicle transportation network at a defined velocity, a lane change may be identified for the autonomous vehicle, and controlling the autonomous vehicle in accordance with a 'proceed' vehicle control action may include controlling the autonomous vehicle to perform a sequence of trajectory adjustments in accordance with defined lane change parameters such that the autonomous vehicle performs the identified lane change operation.”)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 6, 10, and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0346666 A1 to WRAY et al. (herein after "Wray") in view of U.S. Patent No. 9,475,491 B1 to NAGASAKA et al. (herein after "Nagasaka").
As to Claim 2,
Wray discloses the lane change control device of claim 1, wherein the controller is configured to control the lane change of the autonomous vehicle.  (See Fig. 4, ¶0096, ¶0111, and ¶0178 - ¶0179.  In particular, see ¶0096, “the autonomous vehicle may be traversing a portion of the vehicle transportation network at a defined velocity, a lane change may be identified for the autonomous vehicle, and controlling the autonomous vehicle in accordance with a 'proceed' vehicle control action may include controlling the autonomous vehicle to perform a sequence of trajectory adjustments in accordance with defined lane change parameters such that the autonomous vehicle performs the identified lane change operation.”)
However, Wray’s lane change control system based upon reinforcement and model learning does not teach, or suggest considering whether a rearward vehicle travelling in a target lane yields to the autonomous vehicle, even when it is determined that the autonomous vehicle is able to make the lane change.
Therefore, Nagasaka is introduced to combine with Wray’s lane change control system based upon reinforcement and model learning to cure the gaps that Wray has in disclosing the claimed invention.
Nagasaka’s work presents a vehicle behavior based lane changing system for autonomous vehicles wherein a target gap between a pair of neighboring vehicles located in a travel lane that is adjacent to the current travel lane of the autonomous vehicle can be identified, and the autonomous vehicle executes traveling control to perform the lane change.


    PNG
    media_image3.png
    449
    560
    media_image3.png
    Greyscale

See Col. 10, Lines 4 - 17, "there may be one or more vehicles in the travel lane into which the vehicle 100 wishes to move... In such case, the lane change module 137 can be configured to identify one or more candidate gaps between neighboring vehicles into which the vehicle 100 can merge... The pair of neighboring vehicles defining each gap can include a forward vehicle and a rearward vehicle."  See Col. 11, Lines 24 - 30, "If the lane change module 137 determined that the target gap is acceptable, then the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify and provide Wray’s lane change control system based upon reinforcement and model learning wherein a rearward vehicle travelling in a target lane yields to the autonomous vehicle, even when it is determined that the autonomous vehicle is able to make the lane change, as taught by Nagasaka’s behavioral based lane changing system for autonomous vehicles.  Motivation for combining the elements could include, but are not limited to:  improve autonomous lane change decision making whether the size of the target gap is acceptable or unacceptable.

As to Claim 6,
Wray discloses the lane change control device of claim 1.  
However, Wray’s lane change control system based upon reinforcement and model learning does not teach or suggest, wherein the learning device is configured to 
consider a case where a rearward vehicle travelling in a target lane yields to the autonomous vehicle as the environment in which the autonomous vehicle is able to make the lane change.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify and provide Wray’s lane change control system based upon reinforcement and model learning wherein a rearward vehicle travelling in a target lane yields to the autonomous vehicle, even when it is determined that the autonomous vehicle is able to make the lane change, as taught by Nagasaka’s behavioral based lane changing system for autonomous vehicles.  Motivation for combining the elements could include, but are not limited to:  improve 

As to Claim 10,
Wray discloses the lane change control method of claim 9, wherein controlling of the lane change of the autonomous vehicle includes: 
controlling the lane change of the autonomous vehicle.  (See Fig. 4, ¶0096, ¶0111, and ¶0178 - ¶0179.  In particular, see ¶0096, “the autonomous vehicle may be traversing a portion of the vehicle transportation network at a defined velocity, a lane change may be identified for the autonomous vehicle, and controlling the autonomous vehicle in accordance with a 'proceed' vehicle control action may include controlling the autonomous vehicle to perform a sequence of trajectory adjustments in accordance with defined lane change parameters such that the autonomous vehicle performs the identified lane change operation.”)
However, Wray’s lane change control system based upon reinforcement and model learning does not teach, or suggest considering whether a rearward vehicle travelling in a target lane yields to the autonomous vehicle, even when it is determined that the autonomous vehicle is able to make the lane change.
Conversely, Nagasaka’s behavioral based lane changing system for autonomous vehicles teaches considering whether a rearward vehicle travelling in a target lane yields to the autonomous vehicle, even when it is determined that the autonomous vehicle is able to make the lane change.  (See Figs. 1 - 2, 3A - 3C, 5C, Col. 10, Lines 4 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify and provide Wray’s lane change control system based upon reinforcement and model learning wherein a rearward vehicle travelling in a target lane yields to the autonomous vehicle, even when it is determined that the autonomous vehicle is able to make the lane change, as taught by Nagasaka’s behavioral based lane changing system for autonomous vehicles.  Motivation for combining the elements could include, but are not limited to:  improve autonomous lane change decision making whether the size of the target gap is acceptable or unacceptable.

As to Claim 14,
Wray discloses the lane change control method of claim 9.
wherein learning of the environment includes: 
considering a case where a rearward vehicle travelling in a target lane yields to the autonomous vehicle as the environment in which the autonomous vehicle is able to make the lane change.
On the contrary, Nagasaka’s behavioral based lane changing system for autonomous vehicles teaches wherein learning of the environment includes: considering a case where a rearward vehicle travelling in a target lane yields to the autonomous vehicle as the environment in which the autonomous vehicle is able to make the lane change.  (See Figs. 1 - 2, 3A - 3C, 5C, Col. 10, Lines 4 - 17, Col. 11, Lines 1 - 30, and Col. 18, Lines 10 - 21.  In particular, see Figs. 3A – 3C.  See Col. 10, Lines 4 - 17, "there may be one or more vehicles in the travel lane into which the vehicle 100 wishes to move... In such case, the lane change module 137 can be configured to identify one or more candidate gaps between neighboring vehicles into which the vehicle 100 can merge... The pair of neighboring vehicles defining each gap can include a forward vehicle and a rearward vehicle."  See Col. 11, Lines 24 - 30, "If the lane change module 137 determined that the target gap is acceptable, then the lane change module 137 can be configured to cause the vehicle 100 to merge into the target gap. If the lane change module 137 determines that the target gap is unacceptable, then the lane change module 137 can be configured to determine an alternative lane changing maneuver.")
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify and provide Wray’s lane change .

Claims 3, and 11 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0346666 A1 to WRAY et al. (herein after "Wray") in view of U.S. Patent No. 9,475,491 B1 to NAGASAKA et al. (herein after "Nagasaka"), and further in view of U.S. Patent Application Publication No. 2014/0236414 A1 to DROZ et al. (herein after "Droz").

As to Claim 3,
Modified Wray substantially discloses the lane change control device of claim 2.
However, Wray’s lane change control system based upon reinforcement and model learning does not teach or suggest, wherein the controller is configured to stop the autonomous vehicle and 
re-determine whether the autonomous vehicle is able to make the lane change when the rearward vehicle does not yield to the autonomous vehicle during the lane change of the autonomous vehicle.
Therefore, Droz autonomous vehicle mode adjusting system based upon nearby aggressive drivers is introduced to cure the gaps that Wray has with the claimed invention.
Droz’ work presents a computing device may be configured to modify a control strategy of the first vehicle, based on the aggressive driving behavior of the second vehicle, the type of the second vehicle, and the distance between the first vehicle and the second vehicle; and control the first vehicle based on the modified control strategy.  (See Figs. 1, 3, 4A – 4B, and Abstract.)
Droz further teaches wherein the controller is configured to stop the autonomous vehicle.  (See Fig. 3, ¶0072 - ¶0073, and ¶0085.  In particular, see Fig. 3 ~ process method step 302.  See ¶0073, ¶0085, "an example… first control strategy may comprise… defensive driving behavior may comprise, for example, following another vehicle, maintaining a predetermined safe distance away from the identified vehicle that may be larger than a distance maintained in the default driving behavior, turning-on lights, avoiding being in a blind spot of the identified vehicle, reducing a speed of the first vehicle, or stopping the first vehicle. When a given vehicle exhibits aggressive driving behavior and is identified by the computing device configured to control the first vehicle, the computing device may be configured to select the second driving behavior ( e.g., the defensive driving behavior).") Additionally, Droz teaches re-determining whether the autonomous vehicle is able to make the lane change when the rearward the computing device may be configured to… monitor lane changing patterns of the other vehicle, and behavior of the other vehicle with respect to respective vehicles on the road, such as distance maintained with the respective vehicles, speed with which the other vehicle approaches one of the respective vehicle, etc."  Emphasis added.  See also ¶0085.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Wray’s lane change control system based upon reinforcement and model learning wherein the autonomous vehicle stops the lane change of the autonomous vehicle when the rearward vehicle does not yield to autonomous vehicle during a lane change of the autonomous vehicle, as taught by Droz.  Motivation for combining the elements could include, but are not limited to:  improving autonomous lane change decision making; and improving timing when to execute the lane change based upon environmental conditions and whether the size of the target gap is acceptable or unacceptable.

As to Claim 11,
the lane change control method of claim 10.  (See Fig. 4, ¶0096, ¶0111, and ¶0178 - ¶0179.  In particular, see ¶0096.)
However, Wray’s lane change control system based upon reinforcement and model learning does not teach or suggest, wherein controlling of the lane change of the autonomous vehicle further includes: 
stopping the autonomous vehicle and 
re-determining whether the autonomous vehicle is able to make the lane change when the rearward vehicle does not yield to the autonomous vehicle during the lane change of the autonomous vehicle.
On the other hand, Droz autonomous vehicle mode adjusting system based upon nearby aggressive drivers teaches wherein controlling of the lane change of the autonomous vehicle further includes: stopping the autonomous vehicle.  (See Fig. 3, ¶0072 - ¶0073, and ¶0085.  In particular, see Fig. 3 ~ process method step 302.  See ¶0073, ¶0085, "an example… first control strategy may comprise… defensive driving behavior may comprise, for example, following another vehicle, maintaining a predetermined safe distance away from the identified vehicle that may be larger than a distance maintained in the default driving behavior, turning-on lights, avoiding being in a blind spot of the identified vehicle, reducing a speed of the first vehicle, or stopping the first vehicle. When a given vehicle exhibits aggressive driving behavior and is identified by the computing device configured to control the first vehicle, the computing device may be configured to select the second driving behavior (e.g., the defensive driving behavior.”) Additionally, Droz teaches re-determining whether the autonomous vehicle the computing device may be configured to… monitor lane changing patterns of the other vehicle, and behavior of the other vehicle with respect to respective vehicles on the road, such as distance maintained with the respective vehicles, speed with which the other vehicle approaches one of the respective vehicle, etc."  Emphasis added.  See also ¶0085.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Wray’s lane change control system based upon reinforcement and model learning wherein the autonomous vehicle stops the lane change of the autonomous vehicle when the rearward vehicle does not yield to autonomous vehicle during a lane change of the autonomous vehicle, as taught by Droz.  Motivation for combining the elements could include, but are not limited to:  improving autonomous lane change decision making; and improving timing when to execute the lane change based upon environmental conditions and whether the size of the target gap is acceptable or unacceptable.

Claims 4 and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0346666 A1 to WRAY et al. (herein after  U.S. Patent No. 9,475,491 B1 to NAGASAKA et al. (herein after "Nagasaka"), in view of U.S. Patent Application Publication No. 2014/0236414 A1 to DROZ et al. (herein after "Droz"). and further in view of Korean Patent No. KR20200068074 A to JIN et al. (herein after "Jin").

As to Claim 4,
Modified Wray substantially disclose the lane change control device of claim 3.
However, Wray’s lane change control system based upon reinforcement and model learning does not teach or suggest, wherein the controller is configured to 
determine that the rearward vehicle yields to the autonomous vehicle when a speed of the rearward vehicle is reduced, and 
the controller is configured to determine that the rearward vehicle does not yield to the autonomous vehicle 
when the speed of the rearward vehicle is maintained or increased.
Therefore, Jin is introduced to combine with Wray, in order to cure the gaps that Wray has with the claimed invention. 
Jin’s autonomous vehicle lane changing control work presents a system wherein the motion of proximate vehicles’ motions are assessed; generating the motion graph including at least one among a distance, an angle value and a change strength of the nearby vehicles; determining current motions of the nearby vehicles around the user′s 
Jin further teaches wherein the controller is configured to determine that the rearward vehicle yields to the autonomous vehicle when a speed of the rearward vehicle is reduced.  (See Figs. 1, 4, and ¶0039 - ¶0041.  In particular, see Fig. 4.  

    PNG
    media_image4.png
    466
    545
    media_image4.png
    Greyscale

See ¶0040 - ¶0041, "lane change scenario 1… when the subject vehicle attempts to change a lane (e.g., a change signal to the left lane is On), the movement of the vehicle behind the left lane is monitored. At this time, if the distance d of the link with 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Wray’s lane change control system based upon reinforcement and model learning wherein the autonomous vehicle determines that the rearward vehicle yields to the autonomous vehicle when a speed of the rearward vehicle is reduced, as taught by Jin.  Motivation for combining the elements could include, but are not limited to:  improving autonomous lane change decision making; and improving timing when to execute the lane change based upon environmental conditions and whether the size of the target gap is acceptable or unacceptable.

On the contrary, Droz autonomous vehicle mode adjusting system based upon nearby aggressive drivers teaches the controller is configured to determine that the rearward vehicle does not yield to the autonomous vehicle when the speed of the rearward vehicle is maintained or increased.  (See Fig. 3, ¶0014, ¶0072 - ¶0073, and ¶0085.  In particular, see Fig. 3 ~ process method step 302.  See ¶0014, "Based on the aggressive driving of a given vehicle, the type of the given vehicle, and the distance between the autonomous vehicle and the given vehicle, the autonomous vehicle may be configured to modify its control strategy and driving behavior to determine a safe the computing device may be configured to determine relative longitudinal speed and lateral speed, and acceleration/ deceleration of the other vehicle with respect to the first vehicle controlled by the computing device.… monitor lane changing patterns of the other vehicle, and behavior of the other vehicle with respect to respective vehicles on the road, such as distance maintained with the respective vehicles, speed with which the other vehicle approaches one of the respective vehicle, etc."  Emphasis added.  See also ¶0085.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Wray’s lane change control system based upon reinforcement and model learning wherein the rearward vehicle does not yield to the autonomous vehicle when the speed of the rearward vehicle is maintained or increased, as taught by Droz.  Motivation for combining the elements could include, but are not limited to:  improving autonomous lane change decision making; and improving timing when to execute the lane change based upon environmental conditions and whether the size of the target gap is acceptable or unacceptable.

As to Claim 12,
Modified Wray substantially disclose the lane change control method of claim 11.
wherein re- determining of whether the autonomous vehicle is able to make the lane change includes: 
determining that the rearward vehicle yields to the autonomous vehicle, when a speed of the rearward vehicle is reduced; and 
determining that the rearward vehicle does not yield to the autonomous vehicle, when the speed of the rearward vehicle is maintained or increased.
Conversely, Droz autonomous vehicle mode adjusting system based upon nearby aggressive drivers teaches the control method wherein it re- determines whether the autonomous vehicle is able to make the lane change (see Fig. 3, ¶0014, ¶0072 - ¶0073, and ¶0085. In particular, see ¶0014, and ¶0073) includes: determining that the rearward vehicle does not yield to the autonomous vehicle, when the speed of the rearward vehicle is maintained or increased.  (See Fig. 3, ¶0014, ¶0072 - ¶0073, and ¶0085.  In particular, see Fig. 3 ~ process method step 302.  See ¶0014, "Based on the aggressive driving of a given vehicle, the type of the given vehicle, and the distance between the autonomous vehicle and the given vehicle, the autonomous vehicle may be configured to modify its control strategy and driving behavior to determine a safe trajectory."  See ¶0073, "the computing device may be configured to determine relative longitudinal speed and lateral speed, and acceleration/ deceleration of the other vehicle with respect to the first vehicle controlled by the computing device.… monitor lane changing patterns of the other vehicle, and behavior of the other vehicle with respect to respective vehicles on the road, such as distance maintained with the respective 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wray’s lane change control system based upon reinforcement and model learning wherein the rearward vehicle does not yield to the autonomous vehicle when the speed of the rearward vehicle is maintained or increased, as taught by Droz.  Motivation for combining the elements could include, but are not limited to:  improving autonomous lane change decision making; and improving timing when to execute the lane change based upon environmental conditions and whether the size of the target gap is acceptable or unacceptable.
Jin’s autonomous vehicle lane changing control method teaches determining that the rearward vehicle yields to the autonomous vehicle, when a speed of the rearward vehicle is reduced.  (See Figs. 1, 4, and ¶0039 - ¶0041.  In particular, see Fig. 4.  See ¶0040 - ¶0041.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Wray’s lane change control system based upon reinforcement and model learning wherein the autonomous vehicle determines that the rearward vehicle yields to the autonomous vehicle when a speed of the rearward vehicle is reduced, as taught by Jin.  Motivation for combining the elements could include, but are not limited to:  improving autonomous lane change decision making; and improving timing when to execute the lane change based upon .

Claims 5 is rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0346666 A1 to WRAY et al. (herein after "Wray") in view of U.S. Patent No. 9,475,491 B1 to NAGASAKA et al. (herein after "Nagasaka"), in view of U.S. Patent Application Publication No. 2014/0236414 A1 to DROZ et al. (herein after "Droz"), in view of Korean Patent No. KR20200068074 A to JIN et al. (herein after "Jin"), and further in view of Korean Patent No. KR20100081289 A to HONG DONG YOO et al. (herein after "Yoo").

As to Claim 5,
Modified Wray substantially discloses the lane change control device of claim 4.
However, Wray’s lane change control system based upon reinforcement and model learning does not teach or suggest, wherein the controller is configured to 
determine whether the rearward vehicle yields to the autonomous vehicle, additionally 
considering whether signal lamps of the rearward vehicle flash on and off.
Yoo is then introduced to combine with Wray in order to cure the gaps that Wray has in disclosing the claimed invention.

Yoo further teaches wherein the controller is configured to: determine whether the rearward vehicle yields to the autonomous vehicle, additionally considering whether signal lamps of the rearward vehicle flash on and off.  (See Figs. 1, 2a - 2b, 4, ¶0031 - ¶0042, and ¶0045 - ¶0048.  In particular, see Fig. 2a and 2b ~ process method steps S204 - S210 being performed by control unit 116. 

    PNG
    media_image5.png
    440
    251
    media_image5.png
    Greyscale
	
    PNG
    media_image6.png
    596
    251
    media_image6.png
    Greyscale

See ¶0045 - ¶0046, "When the device for requesting yield and displaying intent to yield in a vehicle… receives a wireless signal from a vehicle requesting intervention, the yield request notification unit 111 installed in the vehicle informs the user of this... and presses the yield button 112, the yield approval signal generating unit 114 turns into right-hand cut-in approval and left cut-in approval. Generates a differentiated yield approval signal, and the yield guide light blinks... The left and right yield guide lights 118, which are mounted on the side mirror and mounted so that the light emission 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further provide Wray’s lane change control system based upon reinforcement and model learning with the capability wherein he rearward vehicle yields to the autonomous vehicle, considering whether signal lamps of the rearward vehicle flash on and off, as taught by Yoo.  Motivation for combining the elements could include, but are not limited to:  improving autonomous lane change decision making; facilitating higher efficiencies and reliability of adaptive cruise control / vehicle platooning systems; and improving timing when to execute the lane change based upon environmental conditions and whether the size of the target gap is acceptable or unacceptable.

Claims 7 and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0346666 A1 to WRAY et al. (herein after "Wray") in view of Korean Patent No. KR20100081289 A to HONG DONG YOO et al. (herein after "Yoo").

As to Claim 7,
the lane change control device of claim 1, wherein the learning device is configured to learn the environment in which the autonomous vehicle is able to make the lane change. (See at least Figs. 4 – 6, ¶0096, ¶0099 - ¶0107, and ¶0112.  In particular, see ¶0100 - ¶0104. “The autonomous vehicle operational management controller 4100 may receive, identify, or otherwise access, operational environment information representing an operational environment for the autonomous vehicle, such as a current operational environment or an expected operational environment, or one or more aspects thereof… One or more distinct vehicle operational scenarios may be monitored by a respective operational environment monitor 4300… An operational environment monitor 4300 may output the information representing the one or more aspects of the operational environment to one or more elements of the autonomous vehicle operational management system 4000, such as the learning monitor 4200.” See ¶0112, “vehicle operational management controller 4100 may utilize a machine learning algorithm to determine a vehicle control action based on two or more differing candidate vehicle control actions.”)
However, Wray’s lane change control system based upon reinforcement and model learning does not teach or suggest, wherein the learning device is configured to 
receive an input of at least one of speeds of a forward vehicle and a rearward vehicle that are travelling in a target lane, whether signal lamps of the forward vehicle flash on and off, whether brake lamps of the forward vehicle light up, whether signal lamps of the rearward vehicle flash on and off, or a heading angle of the autonomous vehicle.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further provide Wray’s lane change control system based upon reinforcement and model learning with the capability wherein he rearward vehicle yields to the autonomous vehicle, considering whether signal lamps of the rearward vehicle flash on and off, as taught by Yoo.  Motivation for combining the elements could include, but are not limited to:  improving autonomous lane change decision making; facilitating higher efficiencies and reliability of adaptive 

As to Claim 15,
Wray discloses the lane change control method of claim 9, wherein learning of the environment includes: 
learning the environment in which the autonomous vehicle is able to make the lane change. (See at least Figs. 4 – 6, ¶0096, ¶0099 - ¶0107, and ¶0112.  In particular, see ¶0100 - ¶0104. “The autonomous vehicle operational management controller 4100 may receive, identify, or otherwise access, operational environment information representing an operational environment for the autonomous vehicle, such as a current operational environment or an expected operational environment, or one or more aspects thereof… One or more distinct vehicle operational scenarios may be monitored by a respective operational environment monitor 4300… An operational environment monitor 4300 may output the information representing the one or more aspects of the operational environment to one or more elements of the autonomous vehicle operational management system 4000, such as the learning monitor 4200.” See ¶0112, “vehicle operational management controller 4100 may utilize a machine learning algorithm to determine a vehicle control action based on two or more differing candidate vehicle control actions.”)

receive an input of at least one of speeds of a forward vehicle and a rearward vehicle that are travelling in a target lane, whether signal lamps of the forward vehicle flash on and off, whether brake lamps of the forward vehicle light up, whether signal lamps of the rearward vehicle flash on and off, or a heading angle of the autonomous vehicle.
On the contrary, Yoo’s teaches receive an input whether brake lamps of the forward vehicle light up, whether signal lamps of the rearward vehicle flash on and off, or a heading angle of the autonomous vehicle.  (See Figs. 1, 2a - 2b, 4, ¶0031 - ¶0042, and ¶0045 - ¶0048.  In particular, see Fig. 2a and 2b ~ process method steps S204 - S210 being performed by control unit 116.  See ¶0045 - ¶0046, "When the device for requesting yield and displaying intent to yield in a vehicle… receives a wireless signal from a vehicle requesting intervention, the yield request notification unit 111 installed in the vehicle informs the user of this... and presses the yield button 112, the yield approval signal generating unit 114 turns into right-hand cut-in approval and left cut-in approval. Generates a differentiated yield approval signal, and the yield guide light blinks... The left and right yield guide lights 118, which are mounted on the side mirror and mounted so that the light emission direction faces forward, flash according to the yield approval signal, so that the vehicle in front that wants to intervene is shown in FIG. It is confirmed that the left and right yield guide lights 118 of the rear vehicle are flickering through the mirror, so it is easy to determine whether the rear vehicle is willing to yield."
.

Claims 8 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No 2020/0346666 A1 to WRAY et al. (herein after "Wray") in view of U.S. Patent Application Publication No. 2019/0077398 A1 to SINGH et al. (herein after "Singh").

As to Claim 8,
Wray discloses the lane change control device of claim 1.
However, Wray’s lane change control system based upon reinforcement and model learning does not teach or suggest, wherein the learning device 
learns based on a Recurrent Neural Network (RNN).

Singh’s work presents a method and a system for forecasting trajectories in an autonomous vehicle using recurrent neural networks, wherein the autonomous vehicle makes lane changes as an output of the forecasted trajectories.
Singh further teaches wherein the learning device learns based on a Recurrent Neural Network (RNN).  (See Fig. 7, ¶0037, ¶0053 - ¶0054, and ¶0064.  In particular, see Fig. 7.  

    PNG
    media_image7.png
    823
    448
    media_image7.png
    Greyscale


It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify and provide Wray’s lane change control system based upon reinforcement and model learning with a Recurrent Neural Network (RNN), as taught by Singh’s trajectory forecasting for autonomous vehicles using RNNs.  Doing so, minimizes errors in trajectory forecast predictions, by appropriately considering non-identical and non-independent data sets as applied by learning policies.  Motivation for combining the elements could include, but are not limited to:  improving predictions relating to the surrounding environment of an autonomous vehicle, where the raw data includes data corresponding to motion and/or status of objects: during lane changes, and / or accelerating before lane changes.

As to Claim 16,
Wray discloses the lane change control method of claim 9.
wherein the learning of the environment is based on a Recurrent Neural Network (RNN).
On the other hand, Singh’s trajectory forecasting for autonomous vehicles using RNNs, teaches wherein the learning of the environment is based on a Recurrent Neural Network (RNN).  (See Fig. 7, ¶0037, ¶0053 - ¶0054, and ¶0064.  In particular, see Fig. 7.  See ¶0064, "FIG. 7 illustrates a flowchart for an example method for performing predictions and trajectory forecasting. At 702, the system receives location and current state data corresponding to an autonomous vehicle. The location data can include sensor data from sensors (e.g., cameras, LIDAR, radar, etc.) mounted on or used in connection with the autonomous vehicle. At 704, the system may also receive perception data including identification of objects (e.g., vehicles) and their corresponding states in the environment of the autonomous vehicle... the trained RNN may determine... The system may, therefore, generate a planned trajectory for the autonomous vehicle that avoid collision with the proximate vehicle (e.g., slowing down, moving into a different lane, etc."  Emphasis added.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify and provide Wray’s lane change control system based upon reinforcement and model learning with a Recurrent Neural Network (RNN), as taught by Singh’s trajectory forecasting for autonomous vehicles using RNNs.  Doing so, minimizes errors in trajectory forecast predictions, by appropriately considering non-identical and non-independent data sets as applied by learning policies.  Motivation for combining the elements could include, but are not 


Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be e allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016, or you can alternatively reach Supervisor Thomas Black at (571) 272 - 6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        	


/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661